Citation Nr: 1550679	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel












INTRODUCTION

The Veteran had active military service from June 1969 to February 1972.  He had subsequent service in the Army Reserves from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In his August 2010 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board, and one was scheduled for November 2015.   As the Veteran did not appear for the hearing and did not offer an explanation as to why he failed to do so, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A.       § 5103A; 38 C.F.R. § 3.159(c).

The Veteran contends that his current left shoulder disability is related to service.       In a November 2009 typed statement, the Veteran described an injury sustained to his left shoulder.  He stated that he drove a military vehicle while serving in Vietnam.  He described that during one of his trips, delivering supplies and combat equipment to another unit, he began receiving small arms fire.  In an attempt to get out of the area or the enemy's line of sight, he reported that he leaned to his "right side on [his] right shoulder and drove his truck over a large hole that caused very severe radiating pain from [his] neck into [his] shoulder..."  The Veteran then stated that he "continued to suffer from [his] in service left shoulder condition...since [his] honorable discharge from the U.S. Army to the present time."  Additionally, the Veteran reported suffering a left shoulder fracture as a result of a motorcycle accident during his Reservist service.  

The Board notes that the RO has determined that the Veteran's Army active duty service treatment records from June 27, 1969 to February 17, 1972 and Army Reserves service treatment records from June 28, 1977 to June 18, 1980 are incomplete and the remaining records could not be located.  

Available service treatment records do not reflect any injury to the Veteran's left shoulder or a diagnosis of a left shoulder disorder during active duty.  The Veteran's January 1972 separation examination was also silent for any left shoulder findings.  Additionally, a June 1977 Army Reserves enlistment examination shows that the Veteran marked "no" to any "painful or trick shoulder."  

The Veteran was afforded an April 2012 VA shoulder and arm conditions examination.  After review of the claims file, the examiner indicated that the Veteran was involved in a July 1973 motor vehicle accident and fractured his left upper humerus.  The examiner diagnosed the Veteran with left shoulder strain, resolved.  X-rays of the left shoulder were unremarkable.  The examiner opined that the Veteran's left shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran was seen one time for left shoulder strain, which was resolved as there was no continued treatment and follow-up and the present [left] shoulder condition was not related to service.

However, while the Veteran was afforded a VA examination to assess the nature and etiology of his left shoulder disability, the Board finds that a new examination is necessary.  This is because in a September 2015 Supplemental Statement of the Case (SSOC), the RO informed the Veteran that further review of the service treatment records dated from December 1973 to January 1974, which noted treatment for injuries sustained in a motorcycle accident in July 1973, were for another veteran with the same first and last name.  The RO pointed out that the social security number and date of birth noted on the records were indeed for another veteran.  Therefore, the April 2012 VA examination report indicates that the VA examiner solely relied upon facts pertaining to another veteran, namely the left shoulder injury sustained during a July 1973 motorcycle accident, in finding that the Veteran's left shoulder disability was not related to service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Essentially, the examiner did not consider the Veteran's lay statements of injuring his left shoulder while driving a military truck over a large hole during active duty and experiencing pain since that time.  Thus, on remand the Board seeks a corrective VA opinion.

Lastly, all outstanding records of ongoing VA treatment must also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2. After completion of the development requested above and any received records have been associated with the claims folder, the AOJ should contact the VA examiner who performed the VA examination in April 2012 and obtain from the examiner an addendum to the examination report.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the addendum sought.  If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner should address whether it is at least as likely as not (i.e., a 50 percent or higher degree of probability) that any current left shoulder disability, to include degenerative joint disease, had its onset during service, was manifest to a compensable degree within one year after discharge from service, or is in any way related to the Veteran's active service.

A complete rationale must be provided for any opinion offered. 

The examiner should consider the lay statements provided by the Veteran in November 2009 relating to driving a military truck over a large hole and injuring his left shoulder, as well as, his statements of continuity of symptomatology since service.  The examiner should also consider a January 2014 VA treatment record showing a diagnosis of left shoulder arthralgia-mild acromioclavicular joint degenerative joint disease with rotator cuff tendonitis.

3. The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4. After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran should be furnished with a supplemental statement of the case.  Once he is afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




